Citation Nr: 1109087	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 636	)	DATE
	)
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for an acquired psychiatric ("nervous" or anxiety) disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1959.  His appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied his petition to reopen his claim for service connection for a nervous disorder, concluding there was not new and material evidence.

That October 2008 rating decision also denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.  In a December 2009 decision, however, the RO granted service connection for bilateral hearing loss and assigned an initial 20 percent rating retroactively effective from July 10, 2008.  And since the Veteran did not appeal either that assigned rating or effective date, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

A still additional claim for service connection for vertigo has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have jurisdiction over this other claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

In a Written Brief Presentation, dated in June 2010, the Veteran's representative clarified that the Veteran does not want service connection for a psychiatric (nervous) disorder, instead, wants service connection for vertigo.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal to reopen the claim for service connection for an acquired psychiatric ("nervous" or anxiety) disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or his or her authorized representative.  38 C.F.R. § 20.204.

Here, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


